              IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF MISSOURI
                            CENTRAL DIVISION


UNITED STATES OF AMERICA,                     No. 18-04017-03/09-CR-C-BCW

                            Plaintiff,        COUNT 1
                                              21 U.S.C. § 846
       v.                                     NLT 10 Years and NMT Life Imprisonment
                                              NMT $10,000,000 Fine
(03) BLAKE JEFFREY JOHNSON,                   NLT 5 Years Supervised Release
[DOB: 04/17/1995]                             Class A Felony

(04) DYLAN JAMES BLAKE,                       COUNT 2
[DOB: 12/29/1989]                             21 U.S.C. § 841(a)(1) and (b)(1)(C)
                                              NMT 20 Years Imprisonment
(05) CHRISTOPHER MICHAEL                      NMT $1,000,000 Fine
BRADSHAW,                                     NLT 3 Years Supervised Release
[DOB: 11/22/1992]                             Class C Felony

(06) TAMRA GENE JOHNSON,                      COUNT 3
[DOB: 03/23/1969]                             21 U.S.C. § 841(a)(1) and (b)(1)(D)
                                              NMT 5 Years Imprisonment
(07) CRAIG DEWITT SMITH, JR.,                 NMT $250,000 Fine
a/k/a “Carson” a/k/a “C”                      NLT 2 Years Supervised Release
[DOB: 10/01/1981]                             Class C Felony

(08) MICHAEL JOHN RICKETTS,                   COUNT 4
[DOB: 07/02/1961]                             21 U.S.C. § 841(a)(1) and (b)(1)(B)
                                              NLT 5 Years Imprisonment
      and                                     NMT 40 Years Imprisonment
                                              NMT $5,000,000 Fine
(09) EAPEN GEORGE THAMPY,                     NLT 4 Years Supervised Release
[DOB: 04/03/1984]                             Class B Felony

                            Defendants.       COUNTS 5 through 11
                                              21 U.S.C. § 843(b)
Defendants/Counts                             NMT 4 Years Imprisonment
(03) B. Johnson: 1, 2, 12-13, FA1, and FA2.   NMT $250,000 Fine
(04) D. Blake: 1, 5, and FA1.                 NMT 2 Years Supervised Release
(05) C. Bradshaw: 1-2, and FA.                Class E Felony
(06) T. Johnson: 1, 13, FA1 and FA2.
(07) C. Smith: 1-4, 8-10, FA1, and FA2.
(08) M. Ricketts: 1, 4, 6-7, 11, and FA1.
(09) E. Thampy: 1, 3, and FA1.




      Case 2:18-cr-04017-BCW Document 128 Filed 05/30/19 Page 1 of 14
                                                   COUNT 12
                                                   18 U.S.C. § 924(c)(1)(A)(i)
                                                   NLT 5 Years Imprisonment
                                                   NMT Life Imprisonment
                                                          (Consecutive to All Other Counts)
                                                   NMT $250,000 Fine
                                                   NMT 5 Years Supervised Release
                                                   Class A Felony

                                                   COUNT 13
                                                   18 U.S.C. § 1956(h)
                                                   NMT 20 Years Imprisonment
                                                   NMT $250,000 Fine
                                                   NMT 3 Years Supervised Release
                                                   Class C Felony

                                                   FORFEITURE ALLEGATION 1
                                                   21 U.S.C. § 853
                                                   Criminal Forfeiture

                                                   FORFEITURE ALLEGATION 2
                                                   18 U.S.C. § 982(a)(1)
                                                   Criminal Forfeiture

                                                   $100 Special Assessment (Each Count)


                 SECOND SUPERSEDING INDICTMENT

THE GRAND JURY CHARGES THAT:

                                         COUNT 1
         (Conspiracy to Distribute 1000 Kilograms or More of a Mixture or Substance
                       Containing a Detectable Amount of Marijuana)
                                       21 U.S.C. § 846

       From an unknown date, but at least as early as January 1, 2015, through September 1, 2018,

within Boone County, in the Western District of Missouri, and elsewhere, the defendants, (03)

BLAKE JEFFREY JOHNSON, (04) DYLAN JAMES BLAKE, (05) CHRISTOPHER

MICHAEL BRADSHAW, (06) TAMRA GENE JOHNSON, (07) CRAIG DEWITT SMITH,

JR., a/k/a “Carson,” a/k/a “C,” (08) MICHAEL JOHN RICKETTS, and (09) EAPEN

GEORGE THAMPY, knowingly and intentionally combined, conspired and agreed with each

                                               2

       Case 2:18-cr-04017-BCW Document 128 Filed 05/30/19 Page 2 of 14
other and others, known and unknown to the Grand Jury, to distribute 1000 kilograms or more of

a mixture or substance containing a detectable amount of marijuana, a Schedule I controlled

substance, contrary to the provisions of Title 21, United States Code, Sections 841(a)(1) and

(b)(1)(A); all in violation of Title 21, United States Code, Section 846.

                                            COUNT 2
            (Possession with Intent to Distribute 50 Kilograms or More of Marijuana)
                               21 U.S.C. § 841(a)(1) and (b)(1)(C)

       On or about December 11, 2017, within Boone County, in the Western District of Missouri,

the defendants, (03) BLAKE JEFFERY JOHNSON, (05) CHRISTOPHER MICHAEL

BRADSHAW, and (07) CRAIG DEWITT SMITH, JR., a/k/a “Carson,” a/k/a “C,” aiding and

abetting each other and others, knowingly and intentionally possessed with the intent to distribute

50 kilograms or more of a mixture or substance containing a detectable amount of marijuana, a

Schedule I controlled substance, all in violation of Title 21, United States Code, Sections 841(a)(1)

and (b)(1)(C) and Title 18, United States Code, Section 2.

                                            COUNT 3
           (Possession with Intent to Distribute Less Than 50 Kilograms of Marijuana)
                               21 U.S.C. § 841(a)(1) and (b)(1)(D)

       Between February 8, 2018, and February 19, 2018, said dates being approximate, within

Boone County, in the Western District of Missouri, the defendants, (07) CRAIG DEWITT

SMITH, JR., a/k/a “Carson,” a/k/a “C,” and (09) EAPEN GEORGE THAMPY, aiding and

abetting each other and others, knowingly and intentionally possessed with the intent to distribute

less than 50 kilograms of a mixture or substance containing a detectable amount of marijuana, a

Schedule I controlled substance, all in violation of Title 21, United States Code, Sections 841(a)(1)

and (b)(1)(D), and Title 18, United States Code, Section 2.




                                                 3

        Case 2:18-cr-04017-BCW Document 128 Filed 05/30/19 Page 3 of 14
                                             COUNT 4
            (Possession with Intent to Distribute 100 Kilograms or More of Marijuana)
                               21 U.S.C. § 841(a)(1) and (b)(1)(B)

        Between August 15, 2018, and August 28, 2018, said dates being approximate, within

 Jackson County, in the Western District of Missouri, and elsewhere, the defendants, (07) CRAIG

 DEWITT SMITH, JR., a/k/a “Carson,” a/k/a “C,” and (08) MICHAEL JOHN RICKETTS,

 aiding and abetting each other and others, knowingly and intentionally possessed with the intent

 to distribute at least 100 kilograms of a mixture or substance containing a detectable amount of

 marijuana, a Schedule I controlled substance, all in violation of Title 21, United States Code,

 Sections 841(a)(1) and (b)(1)(B), and Title 18, United States Code, Section 2.

                                      COUNTS 5 through 11
                           (Use of a Communications Facility to Facilitate
                                   a Drug Trafficking Conspiracy)
                                         21 U.S.C. § 843(b)

        On or about the dates and times set forth below in each individual count, within Jackson,

 Saline, Greene, Cooper and Boone Counties, in the Western District of Missouri, and elsewhere,

 the defendant(s) set forth below in each individual count, knowingly and intentionally used a

 communications facility, that is, a cellular telephone, to facilitate the commission of the conspiracy

 to distribute a controlled substance as charged in Count 1 of this Superseding Indictment as set

 forth below in each individual count, contrary to the provisions of Title 21, United States Code,

 Sections 846 and 841(a)(1):

COUNT        DATE(S)                                       DEFENDANT(S)

  5         3/20/2018 to                            (04) DYLAN JAMES BLAKE
             3/22/2018
  6          8/22/2018                           (08) MICHAEL JOHN RICKETTS
  7          8/23/2018                           (08) MICHAEL JOHN RICKETTS
  8          8/24/2018             (07) CRAIG DEWITT SMITH, JR., a/k/a “Carson,” a/k/a “C,”

                                                   4

         Case 2:18-cr-04017-BCW Document 128 Filed 05/30/19 Page 4 of 14
COUNT        DATE(S)                                      DEFENDANT(S)

  9          8/28/2018            (07) CRAIG DEWITT SMITH, JR., a/k/a “Carson,” a/k/a “C,”

 10          8/29/2018            (07) CRAIG DEWITT SMITH, JR., a/k/a “Carson,” a/k/a “C,”
 11          8/29/2018                          (08) MICHAEL JOHN RICKETTS

        All in violation of Title 21, United States Code, Section 843(b), and Title 18, United States

 Code, Section 2.

                                            COUNT 12
               (Possession of a Firearm in Furtherance of a Drug Trafficking Crime)
                                    18 U.S.C. § 924(c)(1)(A)(i)

        Between December 1, 2016, and December 18, 2017, said dates being approximate, within

 Boone County, in the Western District of Missouri, the defendant, (03) BLAKE JEFFREY

 JOHNSON, knowingly possessed a firearm, those are, (1) a black Glock 27 Gen 4 .40 caliber

 pistol, serial number BBGG650; (2) a black Ruger LCR 38 SPL +P revolver pistol, serial number

 543-37413; (3) a brown Glock 19 Gen 4 9mm pistol, serial number ACBF215; (4) black Glock

 19C Gen 4 9mm pistol, serial number ABUU629; and, (5) black DP-123 12 gauge shotgun, serial

 number DP1S254, in furtherance of a drug trafficking crime for which he may be prosecuted in a

 court of the United States, that is, conspiracy to distribute marijuana as charged in Count 1 of this

 Indictment; all in violation of Title 18, United States Code, Section 924(c)(1)(A)(i).

                                           COUNT 13
                            (Conspiracy to Commit Money Laundering)
                                       18 U.S.C. § 1956(h)

        Between January 1, 2016, and December 28, 2017, said dates being approximate, within

 Boone County, in the Western District of Missouri, and elsewhere, the defendants, (03) BLAKE

 JEFFREY JOHNSON and (06) TAMRA GENE JOHNSON, knowingly and intentionally

 combined, conspired and agreed with each other and others, known and unknown to the Grand


                                                  5

         Case 2:18-cr-04017-BCW Document 128 Filed 05/30/19 Page 5 of 14
Jury, to commit offenses against the United States in violation of Title 18, United States Code,

Section 1956, to wit: to knowingly conduct and attempt to conduct financial transactions affecting

interstate commerce and foreign commerce, which transactions involved the proceeds of specified

unlawful activity, that is, conspiracy to distribute marijuana as charged in Count 1 of this

Indictment, knowing that the transactions were designed in whole or in part to conceal and disguise

the nature, location, source, ownership, and control of the proceeds of specified unlawful activity,

and that while conducting and attempting to conduct such financial transactions, knew that the

property involved in the financial transactions represented the proceeds of some form of unlawful

activity, in violation of Title 18, United States Code, Section 1956(a)(1)(B)(i).

                                       Manner and Means

         The members of the conspiracy used various manners and means to effect the objects and

purposes of the conspiracy, including but not limited to the following:

         a.     It was part of the conspiracy that, BLAKE JEFFREY JOHNSON and TAMRA

GENE JOHNSON deposited proceeds of marijuana distribution into bank accounts each

controlled at Commerce Bank.

         b.     It was further part of the conspiracy that, TAMRA GENE JOHNSON deposited

proceeds of marijuana distribution into a bank account she controlled at Missouri Credit Union.

         c.     It was further part of the conspiracy that, the proceeds of marijuana distribution

were used to make cash payments on TAMRA GENE JOHNSON’s Commerce Bank credit

cards.

         d.     It was further part of the conspiracy that, on or about September 26, 2016, TAMRA

GENE JOHNSON used the proceeds of marijuana distribution to donate $1,000 to Better Way

Missouri, a political action committee that supported marijuana legalization.


                                                 6

         Case 2:18-cr-04017-BCW Document 128 Filed 05/30/19 Page 6 of 14
       e.     It was further part of the conspiracy that, on or about November 14, 2016, $5,000

in United States currency that represented the proceeds of marijuana distribution was deposited

into TAMRA GENE JOHNSON’s Commerce Bank account and subsequently used to pay for a

firearm purchase made by BLAKE JEFFREY JOHNSON at a Columbia, Missouri, Federal

Firearms Licencee.

       f.     It was further part of the conspiracy that, on or about November 21, 2016, $4,000

in United States currency that represented the proceeds of marijuana distribution was deposited

into TAMRA GENE JOHNSON’s Commerce Bank account and subsequently used to pay for a

firearm purchase made by BLAKE JEFFREY JOHNSON at a Columbia, Missouri, Federal

Firearms Licencee.

       g.     It was further part of the conspiracy that, on or about December 22, 2016, $2,754

in United States currency that represented the proceeds of marijuana distribution was deposited

into TAMRA GENE JOHNSON’s Commerce Bank account and subsequently used to pay for a

firearms purchase made by BLAKE JEFFREY JOHNSON at a Columbia, Missouri, Federal

Firearms Licencee.

       h.     It was further part of the conspiracy that, on or about January 4, 2017, $5,040 in

United States currency that represented the proceeds of marijuana distribution was paid to reduce

the balance on TAMRA GENE JOHNSON’s Commerce Bank credit card, which included the

purchase of a flamethrower by BLAKE JEFFREY JOHNSON at a Columbia, Missouri, Federal

Firearms Licencee.

       i.     It was further part of the conspiracy that, on or about August 15, 2017, $2,000 in

United States currency that represented the proceeds of marijuana distribution was deposited into

TAMRA GENE JOHNSON’s Missouri Credit Union account and subsequently transferred to


                                               7

        Case 2:18-cr-04017-BCW Document 128 Filed 05/30/19 Page 7 of 14
make a payment on BLAKE JEFFREY JOHNSON’s mortgage on 1809 Madison Park Drive,

Columbia, Missouri.

       j.       It was further part of the conspiracy that, on or about September 1, 2017, $2,000 in

United States currency that represented the proceeds of marijuana distribution was deposited into

TAMRA GENE JOHNSON’s Missouri Credit Union account and to cover a payment on

BLAKE JEFFREY JOHNSON’s mortgage on 1809 Madison Park Drive, Columbia, Missouri.

       k.       It was further part of the conspiracy that, on or about September 26, 2017, BLAKE

JEFFREY JOHNSON and TAMRA GENE JOHNSON engaged in the following text

conversation:

       Blake Johnson:          “Know anybody that would trade cash for a check? Doctors or
                               anything?”

       Tamra Johnson:          “For how much?”

       Blake Johnson:          “Idk start at 10%”

       Tamra Johnson:          “No. How much cash?”
       Blake Johnson:          “10k”

       Blake Johnson:          “or 7.5”

       Tamra Johnson:          “Let’s have dinner tonight and talk”

       l.       It was further part of the conspiracy that, on or about September 27, 2017, $3,000

in United States currency that represented the proceeds of marijuana distribution was deposited

into TAMRA GENE JOHNSON’s Missouri Credit Union account and subsequently transferred

to make a payment on BLAKE JEFFREY JOHNSON’s mortgage on 1809 Madison Park Drive,

Columbia, Missouri.

       m.       It was further part of the conspiracy that, on or about October 11, 2017, $1,500 in

United States currency that represented the proceeds of marijuana distribution was deposited into


                                                    8

        Case 2:18-cr-04017-BCW Document 128 Filed 05/30/19 Page 8 of 14
TAMRA GENE JOHNSON’s Missouri Credit Union account and subsequently transferred to

make a payment on BLAKE JEFFREY JOHNSON’s mortgage on 1809 Madison Park Drive,

Columbia, Missouri.

       n.      It was further part of the conspiracy that, on or about October 28, 2017, $1,500 in

United States currency that represented the proceeds of marijuana distribution was deposited into

TAMRA GENE JOHNSON’s Missouri Credit Union account and subsequently transferred to

make a payment on BLAKE JEFFREY JOHNSON’s mortgage on 1809 Madison Park Drive,

Columbia, Missouri.

       o.      It was further part of the conspiracy that, on or about November 26, 2017, $2,000

in United States currency that represented the proceeds of marijuana distribution was deposited

into TAMRA GENE JOHNSON’s Missouri Credit Union account and subsequently transferred

to make a payment on BLAKE JEFFREY JOHNSON’s mortgage on 1809 Madison Park Drive,

Columbia, Missouri.

       p.      It was further part of the conspiracy that, on or about December 7, 2017, $2,000 in

United States currency that represented the proceeds of marijuana distribution was paid to reduce

the balance on TAMRA GENE JOHNSON’s Commerce Bank credit card, which included the

travel expenses for BLAKE JEFFREY JOHNSON.

       All in violation of Title 18, United States Code, Section 1956(h).

                                FORFEITURE ALLEGATION 1
              (In violation of 21 U.S.C. § 846 – Conspiracy to Distribute Marijuana)

       The allegations contained in Count 1 of this Indictment are realleged and incorporated by

reference for the purpose of alleging forfeiture pursuant to the provisions of Title 21, United States

Code, Section 853.

       The defendants, (03) BLAKE JEFFREY JOHNSON, (04) DYLAN JAMES BLAKE,

                                                  9

        Case 2:18-cr-04017-BCW Document 128 Filed 05/30/19 Page 9 of 14
(05) CHRISTOPHER MICHAEL BRADSHAW, (06) TAMRA GENE JOHNSON, (07)

CRAIG DEWITT SMITH, JR., a/k/a “Carson,” a/k/a “C,” (08) MICHAEL JOHN

RICKETTS, and (09) EAPEN GEORGE THAMPY, shall forfeit to the United States all

property, real and personal, constituting and derived from any proceeds said defendant obtained

directly and indirectly as a result of the violation incorporated by reference in this Forfeiture

Allegation, and all property used, or intended to be used, in any manner or part, to commit, and to

facilitate the commission of the violation incorporated by reference in this Forfeiture Allegation,

including but not limited to, the following:

                                        Money Judgment

       A sum of money equal to the amount of United States currency obtained by each defendant

involved in the conspiracy to commit a violation of Title 21, United States Code, Section 846, for

which a defendant is convicted.

                                        Personal Property

       1.       Approximately $55,690.00 of United States Currency seized from 1904 Lasso

Court, Columbia, Missouri, on December 11, 2017.

       2.       Approximately $30,000.00 of United States Currency seized from the person of

BLAKE JEFFREY JOHNSON, on December 22, 2017.

                                          Real Property

       1.       The real property known and numbered as 1809 Madison Park Drive, Columbia,

Missouri, with all its appurtenances, improvements, and attachments thereon, and is more fully

described as:

       Lot One Hundred One A (101A) of Madison Park Plat Five (5), a subdivision
       located in the City of Columbia, Boone County, Missouri, as shown by the
       Administrative Plat thereof recorded in Book 3371, Page 153, Records of Boone
       County, Missouri. A.P.N.: 16-516-00-10-001.00

                                                10

       Case 2:18-cr-04017-BCW Document 128 Filed 05/30/19 Page 10 of 14
       2.       The real property known and numbered as 8380 Agate Rd., White City, Oregon,

with all its appurtenances, improvements, and attachments thereon, and is more fully described as:

       Parcel No. One (1), Two (2) and Three (3), of Partition Plat No. P-19-2017 of the
       Records of Jackson County, Oregon, filed July 24, 2017, Index Volume 28, Page
       19, County Survey No. 22303.

       3.       The real property known and numbered as 5650 Kane Creek Road, Central Point,

Oregon, with all its appurtenances, improvements, and attachments thereon, and is more fully

described as:

       Commencing at the point of intersection of the Southerly line of the Old Stage Road
       (county road) with the North and South center line of section 35 in Twp. 36 South
       range 3 West of the WM n JCO, which point is 4090.8 feet North from the Quarter
       section corner on the South line of said section 25, thence along said road line South
       56° 08’ East 1101.09 feet to the true point of beginning; thence South 616.62 feet;
       thence North 56° 08’ West 1191.09 feet to the North and South center line of said
       section; thence South, along said line 550.0 feet; thence South 61° 45’ 50” East
       1168.03 feet to the East line of tract described in Vol. 441 page 395 of the deed
       records of JCO; thence North, along said line, a distance of 1028.62 feet to the
       Southerly line of the Old Stage Road (county road); thence North 56° 08’ West,
       along said road line, a distance of 48.21 feet to the true point of beginning.

       Map ID 36-3W-35 Tax ID 900

       4.       The real property known and numbered as 894 Front Street, Central Point, Oregon,

with all its appurtenances, improvements, and attachments thereon, and is more fully described as:

       Lot 9, in Block 4 of HOMESTEAD ACRES EXTENSION NO. 1, in the City of
       Central Point, Jackson County, Oregon, according to the official plat thereof,
       recorded in Volume 8, Page 47 of Plat records. Together with that portion of the
       vacated Street which would inure by vacation recorded November 25, 2002 as
       Document No. 02-62638.

       5.       The real property known and numbered as 753 Airport Rd., Cave Junction, Oregon,

with all its appurtenances, improvements, and attachments thereon, and is more fully described as:

       Beginning at the Southwest corner of the North Half of Southeast Quarter of the
       Southeast Quarter of Section 12, Township 40 South, Range 9 West, of the
                                                11

       Case 2:18-cr-04017-BCW Document 128 Filed 05/30/19 Page 11 of 14
       Willamette Meridian, Josephine County, Oregon; thence South 18°25’51” East 60
       feet, more or less, to the Northwesterly right of way line of Airport Drive; thence
       Southwesterly, along said right of way line, 60 feet, more or less, to the most
       Easterly corner of Parcel II described in Volume 326, Page 1674, Josephine County
       Deed Records; thence North 18°25’51” West 220.45 feet to an iron rod; thence
       South 89°38’22” West 1227.85 feet to an iron rod on the West line of the Southwest
       Quarter of the Southeast Quarter of said Section; then North along said line 527
       feet, more or less, to the Northwest corner of said Southwest Quarter of the
       Southeast Quarter; then West along the North line of the South Half of the
       Southwest Quarter of said Section, 2640 feet, more or less, to the West line of said
       Section 12; thence North along said line, 2640 feet, more or less, to the Northwest
       corner of the South Half of the Northwest Quarter of said Section; thence East along
       the North line thereof, 2640 feet to the Northeast corner thereof; thence South 1420
       feet, more or less, to the center of said Section 12; thence East along the East-West
       centerline of said Section, 1320 feet, more or less, to the North-South centerline of
       the East Half of said Section 12; thence South 0°06’20” West along said centerline,
       1285 feet, more or less, to a point 799 feet North of the point of beginning; thence
       South 89°54’57” West 230.0 feet, more or less, to a point that is North 18°25’51”
       West of the point of beginning; thence South 485 feet, more or less, to a point that
       is 60 feet North of the North line of Parcel II described in said Volume 326, Page
       1673, Josephine County Deed Records; thence East, parallel to said North line, 180
       feet, more or less, to a point North 18°25’51” West of the point of beginning; thence
       South 18°25’51” East 260 feet, more or less, to the point of beginning.

       6.      The real property known and numbered as 6160 Lower Graves Creek Road, Wolf

Creek, Oregon, with all its appurtenances, improvements, and attachments thereon, and is more

fully described as:

       The North Half of the Northeast Quarter of Section 35, Township 33 South, Range
       7 West of the Willamette Meridian, and the Southeast Quarter of Section 26,
       Township 33 South, Range 7 West of the Willamette Meridian, Josephine County,
       Oregon.

                                           Substitute Assets

       In the event that the property which is subject to forfeiture to the United States, as a result

of an act or omission of the defendants:

               a.     cannot be located upon exercise of due diligence;

               b.     has been placed beyond the jurisdiction of the Court;

               c.     has been transferred or sold to, or deposited with a third party;

                                                  12

       Case 2:18-cr-04017-BCW Document 128 Filed 05/30/19 Page 12 of 14
               d.      has been substantially diminished in value; or

               e.      has been commingled with other which cannot be divided without

       difficulty;

it is the intent of the United States to seek forfeiture of any other property of the defendants up to

the value of such property, pursuant to Title 21, United States Code, Section 853(p), made

applicable to these offenses by Title 18, United States Code, Section 982(b).

                                FORFEITURE ALLEGATION 2
              (In violation of 18 U.S.C. § 1956(h) – Money Laundering Conspiracy)

       The allegations contained in Count 7 of this Indictment are realleged and incorporated by

reference for the purpose of alleging forfeiture pursuant to the provisions of Title 18, United States

Code, Section 982(a)(1).

       The defendants, (03) BLAKE JEFFREY JOHNSON and (06) TAMRA GENE

JOHNSON, shall forfeit to the United States all property, real and personal, involved in a money

laundering offense, or any property traceable to such property, including but not limited to, the

following:

                                        Personal Property

       Approximately $30,000.00 of United States Currency seized from the person of BLAKE

JEFFREY JOHNSON, on December 22, 2017.

                                           Real Property

       The real property known and numbered as 1809 Madison Park Drive, Columbia, Missouri,

with all its appurtenances, improvements, and attachments thereon, and is more fully described as:

       Lot One Hundred One A (101A) of Madison Park Plat Five (5), a subdivision
       located in the City of Columbia, Boone County, Missouri, as shown by the
       Administrative Plat thereof recorded in Book 3371, Page 153, Records of Boone
       County, Missouri. A.P.N.: 16-516-00-10-001.00


                                                 13

       Case 2:18-cr-04017-BCW Document 128 Filed 05/30/19 Page 13 of 14
                                           Substitute Assets

       In the event that the property which is subject to forfeiture to the United States, as a result

of an act or omission of the defendants:

           a. cannot be located upon exercise of due diligence;

           b. has been placed beyond the jurisdiction of the Court;

           c. has been transferred or sold to, or deposited with a third party;

           d. has been substantially diminished in value; or

           e. has been commingled with other which cannot be divided without difficulty;

it is the intent of the United States to seek forfeiture of any other property of the defendants up to

the value of such property, pursuant to Title 21, United States Code, Section 853(p), made

applicable to these offenses by Title 18, United States Code, Section 982(b).

                                               A TRUE BILL.


                                               /S/ Samie Hill
                                               FOREPERSON OF THE GRAND JURY

/S/ Michael S. Oliver
MICHAEL S. OLIVER
Assistant United States Attorney
Missouri Bar No. 41832

Dated: 05/30/2019




                                                  14

       Case 2:18-cr-04017-BCW Document 128 Filed 05/30/19 Page 14 of 14
